Exhibit 10.17

AGREEMENT OF SUBLEASE

Agreement of Sublease (“Sublease”) dated this 5th day of February, 2007, between
SAFLINK CORPORATION, a Delaware corporation, with a notice address of 108th
Avenue NE, Bellevue, Washington 98004 (“Sublandlord”) and ABRAXAS CORPORATION, a
Virginia corporation, with a notice address of 6845 Elm Street, Suite 310,
McLean, Virginia 22101 (Attn: Michael S. Friedman) (“Subtenant”).

RECITALS

A. Sublandlord has leased approximately 6,083 rentable square feet (the “Demised
Premises”) on the third (3rd) floor of a commercial office building commonly
known as Campus South (“Building”) with a street address of 1875 Campus Commons
Drive, Reston, Virginia, pursuant to a lease dated November 10, 2003, between
Sublandlord, as tenant, and VA Branches, LLC, as landlord (“Landlord”), a copy
of which lease (the “Master Lease”) has been reviewed by Subtenant and is
annexed hereto as Exhibit “A”.

B. Subtenant desires to sublease from Sublandlord the Demised Premises and
Sublandlord desires to sublease the Demised Premises to Subtenant on the terms
hereinafter set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, it is hereby mutually covenanted and agreed as follows:

1. Demised Premises and Term:

(a) Sublandlord hereby subleases the Demised Premises to Subtenant and Subtenant
hereby subleases the Demised Premises from Sublandlord upon and subject to the
terms, covenants, rentals and conditions herein set forth, for a Term (the
“Term”) commencing on the later of (a) February 1, 2007 or (b) the date written
consent is obtained from the Landlord to this Sublease (the “Commencement Date”)
and expiring on April 30, 2009 (the “Expiration Date”) provided, however, that
if the Master Lease shall be terminated for any reason prior to the Expiration
Date, then this Sublease shall expire on the termination date of the Master
Lease. If the Sublandlord is unable to deliver possession of the Demised
Premises to Subtenant on the Commencement Date, for any reason, Sublandlord
shall not be subject to any liability for failure to tender possession of the
Demised Premises on said date. In such event, the rent covenanted to be paid
herein shall not commence and the Commencement Date shall not occur until
possession of the Demised Premises is tendered to Subtenant. No such failure to
give possession on the Commencement Date shall in any other respect affect the
validity of this Sublease or the obligations of Subtenant hereunder, nor shall
the same be construed to extend the Term, which shall in all events expire on
the Expiration Date as set forth herein. Sublandlord shall remain in a portion
of the Demised Premises consisting of two (2) cubicles and the lab area until
March 31, 2007, such portion as identified on Exhibit “B” attached hereto.

(b) The period commencing with the Commencement Date (on the first day of the
next calendar month in the event Commencement Date does not occur on the first
day of a month) and ending on the last day of the twelfth calendar month
thereafter shall constitute the first “lease year” as such term is used herein.
Each successive full twelve (12) month period during the Term shall constitute a
“lease year” and any portion of the Term remaining after the last twelve
(12) month period during said Term shall constitute the last “lease year” for
the purpose of this Sublease.

(c) Subtenant shall have the right to use the furniture, fixtures and equipment,
including, without limitation, the phone system, existing in the Demised
Premises as of the Commencement Date (collectively, the “FF&E”), identified on
Exhibit “C” attached hereto. Sublandlord shall use reasonable efforts to
facilitate the transfer of the account pertaining to the existing voice and data
connectivity to Subtenant’s name.



--------------------------------------------------------------------------------

2. Delivery of Demised Premises:

(a) Delivery and Acceptance. Sublandlord shall deliver, and Subtenant shall
accept, the FF&E and the Demised Premises in their “as is” condition with
Subtenant accepting all defects, if any, and it is understood and agreed that
Sublandlord has made no representations or warranties of any kind, express or
implied, with respect to the FF&E or the Demised Premises (without limitation
Sublandlord makes no warranty as to habitability, fitness or suitability for
Subtenant’s intended use). In this regard, Subtenant acknowledges having been
given the opportunity to inspect the FF&E and the Demised Premises and, if
desired, to have qualified experts inspect the FF&E and the Demised Premises
prior to the Sublease.

(b) Permits. Subtenant shall be responsible for obtaining the occupancy permit
for the Demised Premises, and any other permits or licenses necessary for its
lawful occupancy of the Demised Premises. This requirement shall not relieve
Subtenant of its liability for Base Annual Rent and Additional Rent from the
Commencement Date in the event all said permits have not been acquired prior
thereto.

3. Rent: Commencing on the Commencement Date, Subtenant covenants and agrees to
pay to Sublandlord, at Sublandlord’s address (set forth hereinabove) or at such
other address as Sublandlord may designate by written notice to Subtenant, as
rent for the Demised Premises.

(a) Base Annual Rent: A Base Annual Rent of One Hundred Forty Five Thousand Nine
Hundred Ninety Two and 00/100 Dollars ($145,992.00), payable in equal monthly
installments of Twelve Thousand One Hundred Sixty Six and 00/100 Dollars
($12,166.00). Subtenant shall pay the first installment of Base Annual Rent upon
execution of this Sublease. Subtenant shall pay the remaining monthly
installments of Base Annual Rent in advance without prior demand, and without
deduction, abatement or set-off of any kind, upon the first day of each and
every calendar month throughout the Term.

On the first day of the second lease year, and on the first day of each lease
year thereafter during the Term, the Base Annual Rent (then in effect) shall be
increased by five percent (5%), as follows. Accordingly, the Base Annual Rent
for the second lease year shall be in an amount equal One Hundred Fifty Three
Thousand Two Hundred Ninety One and 60/100 Dollars ($153,291.60), payable in
equal monthly installments of Twelve Thousand Seven Hundred Seventy Four and
30/100 Dollars ($12,774.20) and the Base Annual Rent for the third year shall be
in an amount equal to One Hundred Sixty Thousand Nine Hundred Fifty Six and
18/100 Dollars ($160,956.18), payable in eleven equal monthly installments of
Thirteen Thousand Four Hundred Thirteen and 01/100 Dollars (13,413.01) and one
monthly installment of Thirteen Thousand Four Hundred Thirteen and 07/100
Dollars ($13,413.07).

(b) Additional Rent: In addition to Base Annual Rent, Subtenant covenants and
agrees to pay to Sublandlord, as additional rent (“Additional Rent”), upon
demand therefor by Sublandlord, the following:

(i) The actual cost to Sublandlord of heating and air conditioning supplied to
the Demised Premises after Standard Building Operating Hours at Subtenant’s
request, pursuant to Section 10(b) of the Master Lease, which amounts shall be
payable by Subtenant to Sublandlord within ten (10) days after delivery to
Subtenant of a bill therefor; and

(ii) Any other costs, charges, reimbursements, legal fees, or payments (other
than Base Annual Rent) required to be paid by Subtenant to Sublandlord under the
terms of this Sublease.

For default in payment of Additional Rent, Sublandlord shall have the same
remedies as for a default in payment of Base Annual Rent.

(c) Late Charge. Any amount due to Sublandlord that is not paid within three
business (3) days of the date when due shall be subject to a late charge
calculated in accordance with Section 4(f) of the Master Lease.



--------------------------------------------------------------------------------

4. Use: Subtenant shall use and occupy the Demised Premises for general office
use and light assembly of software packages, and for no other purpose unless
consented to in writing by Sublandlord and Landlord.

5. Security Deposit: Subtenant has deposited with Sublandlord, simultaneously
with the execution of this Sublease, the sum of twenty four thousand three
hundred thirty two dollars ($24,332.00) as a deposit (the “Security Deposit”) to
secure the prompt performance of Subtenant’s obligations hereunder. The Security
Deposit may be commingled with Sublandlord’s general funds, if permitted by law
and Sublandlord’s receipt and retention of the Security Deposit shall not create
any trust or fiduciary relationship between Sublandlord and Subtenant.
Sublandlord shall have the right, but shall not be obligated, to apply all or
any portion of the Security Deposit to cure any default, in which event
Subtenant shall be obligated to deposit with Sublandlord the amount necessary to
restore the Security Deposit to its original amount within five (5) days after
written notice from Sublandlord. To the extent not forfeited or otherwise used
as provided herein, and provided the Demised Premises are vacated in good
condition, reasonable wear and tear excepted, as described in Section 15 below,
the Security Deposit shall be returned, without interest, to Subtenant within
thirty-five (35) business days after the termination of this Sublease. If the
Subtenant fails to take possession of the Demised Premises as required by this
Sublease, the Security Deposit shall not be deemed liquidated damages and
Sublandlord’s use of the Security Deposit shall not preclude Sublandlord from
recovering from Subtenant all additional damages incurred by Sublandlord.

6. Incorporation of Master Lease:

(a) Except as herein otherwise expressly provided, all of the terms of the
Master Lease are hereby incorporated into and made a part of this Sublease as if
stated at length herein, and Subtenant accepts this Sublease subject to, and
hereby, during the Term of this Sublease, covenants and assumes all of the
terms, covenants, conditions and agreements contained in the Master Lease to be
performed by Sublandlord thereunder and agrees that all obligations of
Sublandlord as “Tenant” under the Master Lease shall be done or performed by
Subtenant with respect to the Demised Premises on and after the Commencement
Date. The parties hereto agree that subject to the provisions of this Sublease,
wherever the words “Demised Premises” or words of similar import appear in the
Master Lease, the same shall be deemed to mean the Demised Premises and wherever
the words “Landlord” and “Tenant” appear in the Master Lease, the words shall be
deemed to refer to Sublandlord and Subtenant respectively, so that, subject to
the provisions of this Sublease, Sublandlord shall have the rights and powers of
the Landlord under the Master Lease, and Subtenant shall have and does hereby
agree to be bound by and accepts all the rights, powers, duties and obligations
of the Tenant under the Master Lease; provided, however, that notwithstanding
the foregoing, Sublandlord shall have no obligation to perform any of the
obligations of Landlord under the Master Lease, including, but not limited to,
the furnishing of any of the work, services, repairs or maintenance undertaken
to be made by Landlord under the Master Lease, or any other term, covenant or
condition required to be performed by Landlord under the Master Lease and
Subtenant agrees to look solely to Landlord for the performance of such
obligations.

(b) Subtenant shall not, under any circumstances, seek or require Sublandlord to
perform any of the obligations of Landlord under the Master Lease, nor shall
Subtenant make any claim upon Sublandlord for any damages which may arise by
reason of Landlord’s default under the Master Lease unless such default is
caused by Sublandlord. Any condition resulting from a default by Landlord under
the Master Lease shall not constitute as between Sublandlord and Subtenant an
eviction, actual or constructive, of Subtenant and no such default shall excuse
Subtenant from the performance or observance of any of its obligations to be
performed or observed under this Sublease, or entitle Subtenant to receive any
reduction in or abatement of the Rent provide for in this Sublease, except to
the extent Sublandlord receives an abatement in its rent under the Master Lease.
Sublandlord covenants and agrees with Subtenant that Sublandlord will pay when
due all rent and other sums payable by Sublandlord pursuant to the Master Lease,
provided that Subtenant pays when due all Rent and other sums payable hereunder.
Subtenant covenants and agrees that it shall do nothing which shall have the
effect of creating a breach of any of the terms, covenants and conditions of the
Master Lease. To the extent applicable to the Demised Premises, Subtenant shall
have the benefit of each and every covenant and agreement made by Landlord to
Sublandlord under the Master Lease. In the event that Landlord shall fail or
refuse to comply with any of the respective provisions of the Master Lease,
Sublandlord shall have no liability on account of any such failure or refusal,
provided that the Subtenant shall have the non-exclusive right to exercise in
the name of the



--------------------------------------------------------------------------------

Sublandlord all the rights to enforce compliance on the part of Landlord as are
available to the Sublandlord with respect to the Demised Premises; provided,
however, that Sublandlord hereby reserves the non-exclusive right to enforce the
rights of tenant under the Master Lease. Sublandlord hereby agrees to cooperate
with and execute, all at Subtenant’s expense, all instruments and supply
information reasonably required by Subtenant in order to enforce such
compliance. Subtenant hereby agrees to indemnify and hold Sublandlord harmless
of and from any and all damages, liabilities, obligations, costs, claims,
losses, demands, and expenses, including reasonable attorneys’ fees, which may
be incurred by Sublandlord in or as a result of such cooperation and execution.
In amplification and not in limitation of the foregoing and without any
allowance to Sublease or other reduction or adjustment of the rent, Sublandlord
shall not be responsible for furnishing electrical, elevator, heating, air
conditioning, cleaning, window washing or other services, nor for any
maintenance or repairs in or to the Demised Premises or the Building of which it
is a part or to any of the facilities or equipment therein. In the event of a
default by Sublandlord, Landlord shall have the right to demand that Subtenant
pay directly to Landlord all amounts owed under the Sublease and shall have all
the rights and remedies set forth in the Master Lease against the Subtenant for
a default under the Sublease.

(c) Notwithstanding the foregoing incorporation of the Master Lease, the
following provisions thereof are hereby excluded from this Sublease: 1(a)7,
1(a)8, 1(a)9, 1(a)10, 1(a)12, 1(a)13, 1(a)14, 1(a)16, 1(a)17, 4(b), 4(c)(ii),
Exhibit C and the following sections of the Addendum: 2, 4, 5 and 6.

7. Transmittal of Notices and Demands: Sublandlord shall promptly transmit to
Landlord any notice or demand received from Subtenant and shall promptly
transmit to Subtenant any notice or demand received from Landlord. Subtenant
shall promptly transmit to Sublandlord any notice or demand received from
Landlord or any other party relating to the Demised Premises (other than in the
ordinary course of Subtenant’s business).

8. Landlord’s Consent to Certain Acts: Subtenant agrees that in any case where
the provisions of the Master Lease or this Sublease require that consent or
approval of Landlord or Sublandlord prior to the taking of any action, it shall
be a condition precedent to the taking of such an action that the prior written
consent or approval of both Landlord and Sublandlord shall have been obtained if
Landlord’s consent must be obtained under the Master Lease in such cases.
Subtenant agrees that Sublandlord shall not have any duty or responsibility with
respect to obtaining the consent or approval of Landlord when the same is
required under the terms of the Master Lease, other than the transmission by
Sublandlord to Landlord of Subtenant’s request for such consent or approval.

9. Sublandlord’s Right to Cure Subtenant’s Default: Subtenant shall not do or
suffer or permit anything to be done which would cause the Master Lease to be
terminated or forfeited by virtue of any rights of termination or for forfeiture
reserved or vested in Landlord or by law or in equity. If Subtenant shall
default in the performance of any of its obligations under this Sublease or
under the Master Lease, Sublandlord, without being under any obligation to do so
and without thereby waiving such default, may remedy such default for the
account and at the expense of Subtenant. If Sublandlord makes any expenditures
or incurs any obligation for the payment of money in connection therewith, such
sums paid or obligations incurred shall be deemed to be Additional Rent
hereunder and shall be paid to Sublandlord by Subtenant on demand.

10. Brokerage Fees: The parties hereto represent and warrant to each other that
they have not dealt with any broker other than Scheer Partners (“Broker”).
Sublandlord shall pay Broker a brokerage commission pursuant to a separate
agreement between Sublandlord and Broker in connection with this Sublease. Each
party agrees to indemnify and defend the other, and hold it harmless, from and
against any and all claims, damages, losses, expenses and liabilities (including
reasonable attorneys’ fees) incurred by the other party as a result of any
breach by such party or any of its representations, warranties or covenants in
this section. The parties do not intend to confer any right, remedy or benefit
upon the Broker by this sectopm or any other provision of this Sublease, and the
Broker shall not be a third party beneficiary of this Sublease or otherwise be
entitled to enforce any right, obligation or remedy under this Sublease.

11. Assignment of Sublease: Subtenant shall not assign, mortgage or encumber
this sublease, nor sublet, nor suffer or permit the Demised Premises or any part
thereof to be used by



--------------------------------------------------------------------------------

others except with the prior written consent of Sublandlord and Landlord and as
provided in and pursuant to the terms of Section 9 of the Master Lease. In no
event shall any assignment or subletting relieve Subtenant of its liability and
responsibility to Sublandlord under this sublease or to Landlord under the
Master Lease in the absence of any express written agreement with Sublandlord or
Landlord, as the case may be, to that effect. Subtenant may assign this lease to
any subsidiary or affiliated company without further approval provided that such
assignment includes a provision whereby the Subtenant guarantees the obligations
of such assignee with respect to this Sublease.

12. Eminent Domain, Loss by Casualty: In the event of any taking by eminent
domain or damage by fire or other casualty to the Demised Premises thereby
rendering the Demised Premises wholly or in part untenantable, Subtenant shall
acquiesce in and be bound by any action taken by or agreement entered into
between Landlord and Sublandlord with respect thereto.

13. Notice and Demands: All notices or demands under this Sublease shall be in
writing and shall be sent by a nationally recognized overnight courier service
(e.g. Federal Express), registered or certified mail, return receipt requested,
or hand delivered, to Sublandlord at its address set forth above, and to
Subtenant at its address set forth above, or such other address as either of the
parties may designate by written notice. All notices hereunder shall be
effective on the date of personal delivery, on the next business day after
delivery by overnight courier service, or three (3) days after mailing, as the
case may be.

14. Alterations to Demised Premises: Subtenant covenants at all times during the
term of this Sublease not to make any alterations or additions to the Demised
Premises of any nature whatsoever without the prior written consent of
Sublandlord and Landlord, which may be granted or withheld in their sole
discretion. In the event Subtenant obtains Sublandlord’s and Landlord’s consent
and all necessary governmental approvals and permits, Subtenant shall have the
right to make such alterations at Subtenant’s sole expense and in accordance
with the terms of Section 12 of the Master Lease. All alterations and additions
made by Subtenant to the Demised Premises shall remain upon the Demised Premises
and be surrendered with the Demised Premises at the expiration of the Term
without disturbance, molestation or injury, unless otherwise specified by
Sublandlord or Landlord. Should Sublandlord or Landlord elect that any
alterations or additions made by Subtenant upon the Demised Premises be removed
upon the expiration of the Term, Subtenant agrees that Sublandlord or Landlord
shall have the right to cause same to be removed at Subtenant’s sole cost and
expense. Subtenant agrees to reimburse Sublandlord or Landlord for the cost of
such removal and repairing any damage resulting therefrom.

15. Surrender of Demised Premises: Upon the expiration or other termination of
this Sublease, Subtenant covenants to quit and surrender to Sublandlord or
Landlord, as the case may be, the Demised Premises, broom clean, in good order
and condition, ordinary wear and tear excepted, and at Subtenant’s expense to
remove all property of Subtenant and shall fully vacate the Demised Premises on
the Expiration Date or sooner termination of this Sublease. Any property not so
removed by Subtenant shall be deemed to have been abandoned by Subtenant and may
be retained or disposed of at Subtenant’s expense by Sublandlord or Landlord, as
either may desire.

16. Hours of Operation: The normal building operating hours shall be 8:00 a.m.
to 6:00 p.m. Monday through Friday, and 9:00 a.m. to 1:00 p.m. Saturday,
exclusive of all legal holidays recognized by the federal government.
After-hours heating and air-conditioning shall be available to Subtenant
pursuant to Section 10(b) of the Master Lease.

17. Access: Subtenant shall have access to the Building and the Demised Premises
twenty-four (24) hours per day, seven (7) days per week in accordance with
Section 17 of the Master Lease.

18. Maintenance and Repair: Subtenant shall, at all times during the Term and at
its sole cost and expense, keep and maintain the Demised Premises in good order,
condition and repair pursuant to the terms and conditions of Section 11 of the
Master Lease. If Subtenant shall fail to perform the required maintenance or
fail to make repairs required of it pursuant to this Section 18 within a
reasonable period of time following written notice from Sublandlord to do so,
then Sublandlord may, at its election and without waiving any other remedy it
may otherwise have under this Sublease or at law, perform such maintenance or
make such repairs and charge to Subtenant, as Additional Rent, the costs so
incurred by Sublandlord for same.



--------------------------------------------------------------------------------

19. Parking: Subtenant shall be entitled to the number of parking spaces as set
forth in Section 1 of the Addendum to the Master Lease.

20. Signage: Subtenant shall have the right to install signage, at Sublandlord’s
cost, on the Building Directory subject to Landlord’s consent in accordance with
Section 13 of the Master Lease and the Addendum to the Master Lease.
Notwithstanding the foregoing, Subtenant shall be responsible for all costs
associated with any future changes to Subtenant’s name on the Building
directory. Subject to Landlord’s consent, Subtenant shall be permitted to
display Subtenant’s name on a suite entrance sign, at Sublandlord’s expense, on
the corridor wall adjacent to the Demised Premises, as directed and approved by
Landlord in Building standard color, size and style of lettering.

21. Indemnification and Warranty: Subtenant shall indemnify, defend and hold
Sublandlord, its agents, directors, officers and employees harmless from and
against any and all losses, claims, judgments, demands, costs, expenses
(including, without limitation, attorneys’ fees), damages or liabilities
incurred by Sublandlord arising out of, from or in connection with (i) the use
or occupancy of the Premises, or (ii) any breach or default by Subtenant under
this Sublease. Sublandlord shall indemnify, defend and hold Subtenant, its
agents, directors and employees harmless from and against any and all losses,
claims, judgments, demands, costs, expenses (including, without limitation,
attorneys’ fees), damages or liabilities incurred by Subtenant arising out of,
from or in connection with any breach or default by Sublandlord under this
Sublease or any breach or default by Sublandlord under the Master Lease, except
to the extent due to any breach of this Sublease by Subtenant.

22. Insurance: Subtenant agrees to carry the insurance coverage described in
Section 19(b), 19(c), 19(d) and 19(e) of the Master Lease during the Term.
Subtenant shall name Sublandlord and Landlord as additional insureds under the
required insurance policies. Prior to its occupancy of the Demised Premises,
Subtenant shall deliver certificates of insurance, with wet signature, or
endorsement evidencing the above to Sublandlord and Landlord.

23. Default by Subtenant: In the event Subtenant shall be in default of any
covenant of, or shall fail to honor any obligation under, this Sublease,
Sublandlord, upon giving any required notice and subject to the right, if any,
of Subtenant to cure any such default within any applicable cure period, shall
have available to it against Subtenant all of the remedies available to Landlord
under the Master Lease in the event of a similar default on the part of
Sublandlord thereunder or at law.

24. Continuing Obligation of Sublandlord: Sublandlord expressly acknowledges and
confirms that this Sublease of the Master Lease and Landlord’s consent thereto,
in no way releases it, or in any way mitigates or modifies its obligations under
the Master Lease to provide for the timely and proper performance of all terms
and conditions of the Master Lease undertaken by the Tenant of the Leased
Premises. Sublandlord shall remain fully liable under all terms, covenants, and
conditions of the Master Lease to the end of the term of the Master Lease.

25. Attorneys’ Fees: If either party commences an action or proceeding against
the other party arising out of or in connection with this Sublease including,
but not limited to, the enforcement of any provision of this Sublease or to
protect or establish any right or remedy of either Sublandlord or Subtenant
hereunder, the prevailing party in such an action or proceeding shall be
entitled to recover from the losing party reasonable attorneys’ fees and costs.

26. Termination of Master Lease: In the event the Master Lease is terminated for
any reason, then, on the date of such termination, this Sublease shall
automatically terminate and be of no further force or effect. If the termination
of the Master Lease (and resulting termination of this Sublease) occurs through
no fault of Sublandlord, Sublandlord shall have no liability to Subtenant for
the resultant termination of this Sublease.

27. Time of the Essence: Time is strictly of the essence with respect to each
and every term, condition, obligation and provision of this Sublease.



--------------------------------------------------------------------------------

28. Interpretation of Sublease: Section headings in this Sublease are included
solely for ease of reference and shall not affect the construction of this
Sublease. This Sublease shall be construed as if it had been prepared jointly by
Sublandlord and Subtenant. Each exhibit referred to in this Sublease is an
exhibit attached to this Sublease and is incorporated herein by reference. As
used in this Sublease, the term “business day” means any day that is not a
Saturday, Sunday or day on which banking institutions in the State of Virginia
are authorized or obligated by law or executive order to be closed, and the term
“day” means a calendar day, whether or not a business day. If any portion of
this Sublease shall be declared to be invalid, illegal or unenforceable by any
court of competent jurisdiction, such portion shall be deemed severed from this
Sublease and the remaining portions shall continue in full force and effect.

29. Entire Agreement; Amendments in Writing: There are no oral agreements
between the parties hereto affecting this Sublease and this Sublease supersedes
and cancels any and all previous negotiations, arrangements, agreements and
understandings, if any, between the parties hereto with respect to the subject
matter thereof, and none thereof shall be used to interpret or construe this
Sublease. This Sublease, and the exhibits and schedules attached hereto, contain
all of the terms, covenants, conditions, warranties and agreements of the
parties relating in any manner to the rental, use and occupancy of the Premises
and shall be considered to be the only agreements between the parties hereto and
their representatives and agents. None of the terms, covenants, conditions or
provisions of this Sublease can be modified, deleted or added to except in
writing signed by the parties hereto. All negotiations and oral agreements
acceptable to both parties have been merged into and are included herein. There
are no other representations or warranties between the parties except as set
forth in this Sublease.

30. Conditions Precedent to Effectiveness: This Sublease shall not be effective
unless and until the date on which this Sublease is executed by Subtenant and
Sublandlord and consented to in writing by the Landlord. In the event Landlord
does not execute or deliver a consent to this Sublease within 3 weeks, then
either party may terminate this Sublease by delivery of written notice to the
other party. Upon any such termination, Sublandlord shall promptly refund to
Subtenant, without interest, the Security Deposit and any other sums theretofore
paid by Subtenant to Sublandlord (but Sublandlord shall not be obligated to
reimburse the out-of-pocket costs incurred by Subtenant in connection with
entering into this Sublease), whereupon neither party shall have any further
rights against or obligations to the other party.

31. Counterparts: This Sublease may be executed in counterparts each of which
shall be deemed an original, but all of which together shall constitute one and
the same document.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this instrument the
day and year first above written.

 

ATTEST/WITNESS:       SUBLANDLORD:     SAFLINK CORPORATION,     a Delaware
corporation

 

    By:  

 

  (SEAL)     Title:  

 

      Date:  

 

  ATTEST/WITNESS:     SUBTENANT:     ABRAXAS CORPORATION,     a Virginia
corporation

 

    By:  

 

  (SEAL)     Title:  

 

      Date:  

 

  ATTEST/WITNESS:     CONSENTED TO AND APPROVED BY:     LANDLORD:

 

    a limited partnership     By:   Guardian Realty Management, Inc.       as
Agent for the Landlord       By:  

 

  (SEAL)       Anthony G. LaBarbera, President     Date:  

 

 